Citation Nr: 1510981	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a kidney disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to June 1978, from September 2002 to January 2003, and from February 2003 to January 2004, including service in Southwest Asia.  He also had service in the Puerto Rico Army National Guard (PRARNG), to include various periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA), between January 1978 and July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In December 2009, July 2011, and March 2013; the Board remanded this issue for further development.  It has now returned to the Board for appellate review.  


FINDING OF FACT

A kidney disability is not etiologically related to the Veteran's active service and calculi of the kidney were not present within one year of the Veteran's separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in April 2005 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, in March 2006, the Veteran was mailed a letter that provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a Veteran served for at least 90 days during a period of war and manifests calculi of the kidney to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include calculi of the kidney, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that a kidney disability, diagnosed as bilateral cortical renal cysts, is related to active service.  The Board notes that the Veteran's post-service treatment records associated with the record note that he has a history of renal calculus.  The Veteran has provided no additional information to expand upon his general assertion that his kidney disability is related to his active service.

A review of the service medical records is silent for any complaints or treatment related to a kidney disability, kidney stones, or general kidney complaints.  On various service medical examinations, the Veteran routinely denied any problems associated with his kidneys and his genitourinary system was consistently normal on clinical evaluation.  

Post-service VA treatment records show that on a May 2008 magnetic resonance imaging scan (MRI) of the Veteran's lumbar spine, an incidental finding of lesions in the bilateral kidneys were found, most likely representing simple cysts.  Additional work-up, including a December 2010 computed tomography (CT) scan of the Veteran's kidneys, revealed bilateral cortical renal cysts, asymptomatic.  The Veteran denied any family history of kidney disease and there was no indication that any medical provider related any kidney disability to his active service.  Those treatment records also note a medical history of renal calculus, but contain no evidence of treatment for kidney stones.  

The Veteran received VA examinations in June 2010 and September 2011 pertaining to the original claim of kidney stones.  At the June 2010 VA examination he reported that he began having kidney stones in 1988, with the last occurrence in May 2009.  On June 2010 abdominal X-ray, there was no evidence of kidney stones present.  The June 2010 VA examiner did not provide an etiological opinion.  

The September 2011 VA examiner noted that the Veteran had a reported history of kidney stones, but that he was unsure of the time period, and that the VA treatment records did not contain any documented treatment for kidney stones.  The VA examiner also noted that numerous studies, including CT scans and X-rays, had not shown any evidence of kidney stones.  Finally, the September 2011 VA examiner opined that based on the absence of any documentation or evidence of kidney stones, including in the Veteran's service medical records, there was no relationship between active service and the reported kidney stones.  

At an April 2013 VA exanimation, pertaining to the diagnosed renal cysts, the Veteran denied any history of kidney stones or of passing any kidney stones.  He reported that he believed he was diagnosed with renal cysts in the late 1980s.  However, the Board notes the diagnosis was made in 2008.  After examination and interview with the Veteran, the examiner opined that the Veteran's bilateral renal cysts were not caused by, related to, or incurred in active service, a period of ACDUTRA, or a period of INACDUTRA; including the Veteran's inservice motor vehicle accident in 2002 or 2003 or related to inservice complaints of back pain.  The examiner explained that the renal cysts were not found until a May 2008 MRI and were not present on an earlier May 2005 MRI, indicating that the cysts were not present when the Veteran was on active service.  Further, the examiner noted the more than four year gap between the Veteran's separation from active service and the diagnosis of the renal cysts.  The examiner also noted that there was no medical literature to support an etiological relationship between the Veteran's inservice motor vehicle accident or complaints of back pain and renal cysts.  

The Board acknowledges that the Veteran might sincerely believe that a kidney disability is related to active service and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a kidney disability that is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing a kidney disability and opining regarding the etiology of a kidney disability are issues that require the expertise of a medical professional.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms, which he experiences, he does not have the necessary training to make medical opinions.  

In sum, while the Veteran's post-service VA treatment records note a reported history of renal calculus, at the April 2013 VA examination, the Veteran specifically denied any history of kidney stones, and his post-service treatment records contain no evidence of treatment for kidney stones.  Therefore, presumptive service connection is not warranted.  Further, the April 2013 VA examiner has competently and persuasively opined that the Veteran's bilateral renal cysts were not caused by or related to the Veteran's active service, a period of ACDUTRA, or a period of INACDUTRA.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a kidney disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for a kidney disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


